SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

519
CA 11-02468
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF GREGORY LORENC,
PETITIONER-RESPONDENT,

                      V                                           ORDER

CITY OF BUFFALO AND CITY OF BUFFALO DEPARTMENT
OF HUMAN RESOURCES, CIVIL SERVICE DIVISION,
RESPONDENTS-APPELLANTS.


HODGSON RUSS LLP, BUFFALO (JOSEPH S. BROWN OF COUNSEL), FOR
RESPONDENTS-APPELLANTS.

CHIACCHIA & FLEMING, LLP, HAMBURG (CHRISTEN ARCHER PIERROT OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Erie County (Gerald J. Whalen, J.), entered March 1,
2011 in a proceeding pursuant to CPLR article 78. The judgment, among
other things, directed respondent City of Buffalo to return petitioner
to the eligible list of firefighters.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on July 25 and 27, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    August 17, 2012                      Frances E. Cafarell
                                                 Clerk of the Court